 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    KIMBERLY J. KEELER,                               No. 2:16-cv-02094-TLN-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    TREVER KUYPER,
15                       Defendant.
16

17          Kimberly J. Keeler (“Plaintiff”), proceeding pro se, brings this civil action. The matter

18   was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local

19   Rule 302.

20          On August 29, 2018, the magistrate judge filed findings and recommendations which were

21   served on all parties and which contained notice to all parties that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 9.) Neither party filed

23   objections to the Findings and Recommendations.

24          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983); see also 28 U.S.C. § 636(b)(1).

28   ///
                                                        1
 1          Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1.      The findings and recommendations filed August 29, 2018 (ECF No. 9), are

 5   adopted in full;

 6          2.      This action is DISMISSED without prejudice for lack of prosecution and failure to

 7   comply with Court rules and orders; and

 8          3.      The Clerk of the Court is directed to enter judgment and close this file.

 9          IT IS SO ORDERED.

10   DATED: April 7, 2020

11

12

13
                                          Troy L. Nunley
14                                        United States District Judge
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
